Citation Nr: 1611352	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-19 178	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.

2. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran, had active duty service from May 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a bilateral knee condition (claimed as knee injury).  Jurisdiction of this matter was subsequently transferred to the Los Angeles, California RO.

In July 2013, the Board remanded this matter in order to conduct additional development, to include obtaining a VA examination and opinion.  In March 2015, the Board again remanded this matter for another VA examination and opinion.  Review of the record shows that there was substantial compliance with the March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a current right knee disability that had an onset in service, or is otherwise related to active service or to a service-connected disability.

2. Received in July 2015 from the Veteran, was a handwritten statement in which he effective withdrew his appeal for service connection for a left knee disability. 


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. The appeal of the issues of entitlement to service connection for a left knee disorder has been withdrawn, and this appeal is dismissed.  38 U.S.C. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in February 2006 and April 2007.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the VA examination he underwent in September 2015 is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that in an October 1970 report of medical history, there was a notation that the Veteran's left leg was fractured prior to service and it was healed.  Clinical examination of the lower extremities was normal.

Post-service treatment records show treatment for right and left knee pain.  In March 1996, the Veteran was seen for right knee pain.  It was noted that he had twisted his knee the day prior when his ankle gave out.  An x-ray study was negative, and the diagnosis was possible tear medial collateral ligament.  He was seen again, in April 1996, and the diagnosis was right knee strain, and it was recommended that he wear a knee brace and start physical therapy.  In July 1999, he underwent right knee arthroscopic surgery and partial lateral meniscectomy, for a right knee lateral meniscal tear.  In July 2001, the diagnoses included valgus right knee with mediolateral instability.  

In a November 2004 statement, a private physician reported that the Veteran had intense knee pain that made it difficult to move around and that, due to his medical conditions such as diabetes mellitus and peripheral neuropathy, he had no feeling in is lower legs and feet and was always falling, tripping, and hitting his knees.  

In a VA contract examination dated in November 2005, the Veteran reported bilateral knee pain since one year prior, with diminished senses and paresthesia.  

In a February 2007 statement, the physician reported that an x-ray examination report revealed a decrease in the joint spaces in both knees and degenerative bone changes in the patella and distal joint surfaces of the femur and proximal tibialis.  The physician explained that one of the primary causes of motor disability that affects older adults is a result of degenerative joint disease, which can be caused from poor management of the treatment of diabetes mellitus.  The physician noted that this began with bone changes in the support joints (osteoporosis in the spinal joints, hip, knees, and ankles) and increases with multiple treatment with steroidal anti-inflammatories which increased bone destruction.

On a VA examination in April 2012, the diagnoses included patellofemoral syndrome to the bilateral knees and arthroscopic meniscectomy to the right knee with degenerative joint disease.  The examiner opined that the Veteran's current bilateral knee disability was less likely than not (less than 50 percent probability) incurred in service or caused by any claimed in service injury event or illness.  The examiner noted that there was no patho-physiological relationship between the Veteran's service-connected peripheral neuropathy and bilateral knee disability.  The examiner also noted that a right foot disability was not mentioned in the Veteran's enlistment or separation physicals.

On a VA examination in October 2013, the examiner determined that the claimed condition clearly and unmistakably existed prior to service, but was not aggravated beyond its natural progression by an in-service event, injury or illness.  For rationale, the examiner noted there was no left or right knee condition prior to enlistment and no reference to knee treatment in the service medical records.  The examiner concluded that there was therefore no aggravation of the left or right knees in service.  The examiner noted that the Veteran was claiming a right knee condition as secondary to a right foot condition, but he denied any left knee injury.

In July 2015, the Veteran submitted a statement, through a Congressional office, in which he had handwritten on a copy of the March 2015 Board remand that it was his "right knee not [his] left knee as in this report".  He indicated his appeal was filed in May 2006. 

On a VA examination in September 2015, the diagnoses included right and left knee arthritis, and status-post arthroscopic surgery, right knee, with residual scar.  The Veteran reported that he injured his right knee in a car accident in 1970, and that he had arthroscopic surgery in 1982.  He reported he had knee pain all the time and was unable to walk, climb stairs, or squat.  The examiner noted that a left knee disorder less likely as not preexisted service, noting that review of the Veteran's service entrance examination of October 1970 noted no prior left knee condition, injury, trick or locked knee before entering service.  The examiner opined that it was less likely as not that the Veteran's right knee osteoarthritis with arthroscopic surgery manifested in service or was otherwise casually or etiologically related to service.  The examiner also opined that it was less likely as not that the Veteran's current bilateral knee disorder was either caused by or permanently aggravated by a service-connected disability, to include peripheral neuropathy of the lower extremities, diabetes mellitus, and residuals of a right foot injury.  For rationale, the examiner basically noted that there was insufficient documentation in the Veteran's records to support such an opinion, and that a review of medical records did not support a nexus at that time.  The examiner opined that the etiology for the bilateral knee disorder was that it was at least as likely as not age related.  

III. Analysis

1. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain "chronic" diseases, including arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

2. Discussion

With regard to the claim for service connection for a left knee disorder, the Board notes that this claim has been effectively withdrawn.  In that regard, on the VA examination in October 2013, the examiner noted that the Veteran was claiming a right knee condition as secondary to a right foot condition and that the Veteran denied any left knee injury.  Further, in July 2015, the Veteran submitted a statement, through a Congressional office, in which he had handwritten on a copy of the March 2015 Board remand that it was his "right knee not [his] left knee as in this report", and that his appeal was filed in May 2006.  Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the appeal for service connection for a left knee disorder is dismissed.

With regard to the right knee, the Veteran contends his right knee disorder is related to his service-connected peripheral neuropathy associated with diabetes mellitus.  He claims his knee has been injured due to having no feeling in his feet, falling a lot, and twisting his knee.  He alternatively contends that he injured his knee in service as a result of a motor vehicle accident.

A current right knee disability has been shown on the VA examination reports.  STRs are negative for any report or finding of a right knee disorder.  What is missing for the claim for direct service connection is competent medical evidence of a link between the Veteran's current right knee disability and active service.  In that regard, a VA examiner in 2015 opined that the Veteran's right knee disorder was less likely as not incurred in or caused in service, and provided a thorough rationale in support of this opinion.  The Board finds this opinion to be probative and persuasive, and notes that the Veteran has not submitted or identified any medical opinion regarding an etiological relationship to service that supports the claim.

With regard to the claims for secondary service connection, the Board notes that what is missing from the record is competent medical evidence showing that the Veteran's right knee disorder might be related to a service-connected disability, on either a causation or aggravation basis.  Here, while a current disability is shown, the preponderance of the competent medical evidence is against such a relationship.  In that regard, the Board notes that in 2015, a VA examiner opined that it was less likely as not that the Veteran's current knee disorder was either caused by or permanently aggravated by a service-connected disability.  

On the other hand, in support of the Veteran's claim is a November 2004 statement in which a  private physician reported that due to his medical conditions such as diabetes mellitus and peripheral neuropathy, the Veteran had no feeling in is lower legs and feet and was always falling, tripping, and hitting his knees.  In a February 2007 statement, a private physician noted that the Veteran had a decrease in the joint spaces in both knees as well as degenerative bone changes, and explained that one of the primary causes of motor disability in older adults was degenerative joint disease, which can be caused from poor management of the treatment of diabetes mellitus, noting that this began with bone changes in the support joints and increased with steroidal anti-inflammatory treatment which increased bone destruction.  

With regard to these conflicting opinions, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing.  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  In weighing these conflicting opinions, the Board concludes that the one rendered by the VA examiner in 2015 is more persuasive and probative than the opinions rendered by the private medical providers in 2004 and 2007.  First, the VA examiner in 2015 examined the Veteran and reviewed the claims folder, and provided a definitive opinion that was supported by rationale and the Veteran's medical history.  The opinions rendered by the physicians in 2004 and 2007 are, on the other hand, not specific to this Veteran and his right knee condition and do not appear to be based on a review of the medical record.  Thus, the Board concludes that the VA examiner's opinion in 2015 is more persuasive and probative than the private doctor's opinions cited above.

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a right knee disorder, on both a direct basis and as secondary to service-connected disability.  Thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disorder is denied.

The appeal of the issue of service connection for a left knee disorder is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


